                    1

                    2

                    3

                    4

                    5

                    6

                    7                          IN THE UNITED STATES DISTRICT COURT
                    8                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                    9

                   10   STATE OF CALIFORNIA, et al.,                      Case No. 4:18-cv-00521-HSG (related)
                   11                Plaintiffs,                          Case No. 4:18-cv-00524-HSG (related)
                   12         v.
                                                                          ORDER GRANTING MOTION TO
DOWNEY BRAND LLP




                   13   U.S. BUREAU OF LAND                               WITHDRAW AS COUNSEL BY
                        MANAGEMENT, et al.,                               BENJAMIN C. LEE
                   14
                                     Defendants.
                   15
                                                                          Judge Assigned: Hon. Haywood S. Gilliam, Jr.
                   16
                                                                          Action Filed:      January 24, 2018
                   17   SIERRA CLUB, et al.,
                   18                Plaintiffs,
                   19         v.
                   20   RYAN ZINKE, et al.,
                   21                Defendants.
                   22

                   23         The Court hereby GRANTS Benjamin C. Lee’s Motion to Withdraw as Counsel for
                   24   Intervenor-Defendant State of Wyoming.
                   25         IT IS SO ORDERED.
                   26   DATED: December 17, 2019
                   27                                            HON. HAYWOOD S. GILLIAM, JR.
                                                                 UNITED STATES DISTRICT COURT JUDGE
                   28
                                                                       ORDER
                                    Case No. 4:18-cv-00521-HSG (related) and Case No. 4:18-cv-00524-HSG (related)
                                                                          1
